The Honorable Art Givens State Representative 301 Brookwood Road Sherwood, Arkansas 72116
Dear Representative Givens:
This is in response to your request for an opinion on the following question:
  If a mayor of a city of the first class retired on December 31, 1982, should die, would his spouse be eligible for 1/2 benefits provided that the governing body of the city provided by ordinance for the spouse to obtain benefits?
It is my opinion that the answer to your question is "yes," so long as the spouse had been married to the mayor for ten years or more.
The relevant statutory provision is A.C.A. § 24-12-123 (b)(1), which provides as follows:
  On the death of any mayor retired under the provisions of subsection (a) of this section or any other acts of the General Assembly, or any mayor who dies in office after becoming eligible to retire under subsection (a) of this section or any other acts of the General Assembly, the spouse of the mayor married to the mayor for ten (10) years or longer may, at the option of the governing body of the city, receive one-half (1/2) of the retirement benefit the retired mayor was receiving or one-half (1/2) of the retirement benefit the mayor who died in office was entitled to receive.
As can be seen from the statute above, if the mayor was retired under A.C.A. § 24-12-123(a), or any other act of the General Assembly and was receiving benefits, at his or her death the mayor's spouse is eligible to receive one half of the benefits if the city council opts to authorize them. The statute authorizes benefits, however, only to spouses married to the mayor ten years or longer. Additionally, the benefits cease upon remarriage. A.C.A. § 24-12-123 (b)(2).
It is therefore my opinion, assuming compliance with the requirements above, that the answer to your question is "yes."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh